DISSENTING OPINION. BAKER, J. The majority of the court in this case has adopted my statement of facts. They might have done well to have adopted my whole opinion, but they have not seen fit to do so; therefore, I am unable to agree with the majority of my brethern in their conclusion of law in this case. It will be seen, however, that the opinion of the majority of the court taking part in this particular cause, Mann, J., not having heard the arguments and the Chief Justice, having heard the case below, not sitting, leaves the opinion of the court established by only one half of its members. However, under the rules of the court this is a majority of the court for the purpose of handing down this opinion. I am not aware of the form of the opinion to be handed down by the majority of the court. I am only advised that a majority of the court are in favor of a reversal of this cause. For that reason, the following will be my opinion-in the case upon the facts and the law as I understand it, without any reference to' or comment upon the findings and reasoning by the majority of the court. This cause was assigned to me, in the first instance, to write the opinion of the court, and the following is the result of such assignment with the change from the plural to the singular when referring to the author of the opinion. There is sufficient evidence to support the findings of fact by the trial court. It has been held time and again by this court that it will not interfere with the findings of fact by the trial court where there is sufficient evidence to sustain such findings. Romero v. Colman, 70 Pac. 559 (N. M.); Waldo v. Beckwith, 1 N. M. 97; Territory v. Webb, 2 N. M. 147; Beadeau v. Baca, 2 N. M. 194; Lynch v. Grayson, 7 N. M. 26; Hooper v. Browning, 19 Neb. 420, 27 N. W. 419. I am in accord with the findings of fact by the trial court. There are two questions presented in this case: First, were the ballots of the independent-republican party cast at the November, 1902, election legal votes? Second, if not, should they have been counted? The Legislature of the Territory of New Mexico had the undoubted right and authority to make such provisions and regulations as it deemed best to procure an honest election, so long as such regulations were not so arbitrary, unreasonable or obstructive as to abridge the right of a citizen in the exercise of his franchise. The provisions of section 1633 of the Compiled Laws of New Mexico, of 1897, are not beyond the power and authority of the Legislature to enact. Said section provides as follows: “Section 1633. That hereafter it shall be lawful for any political convention held in this Territory or any county thereof, for the purpose of nominating candidates to be voted for at any election held in this Territory or any county thereof, to adopt by resolution, some mark or designating device to be printed on the face of and at the head of the ticket or ballot, containing the names of the candidates for office nominated by such convention, and when such mark or designating device shall have been adopted by any such convention, and an imprint of such ticket or ballot containing such mark or designating device so adopted, and the names of the candidate or candidates nominated by such convention, and certified to by the presiding officer of such convention and the secretary thereof, shall have been filed with the probate clerk of the county in which such convention was held, it shall be unlawful for any other political convention, person, or persons, in such county to adopt or use any such mark or designating device for election purposes, or to cause the same to be placed or printed on any ticket or ballot to be voted at such election, without having printed in such ticket or ballot, all of the names of the candidates nominated by the political convention adopting such mark or designating device, and it shall be unlawful for any person or persons whatsoever, after the adoption and filing of such mark or designating device, to print or cause to be printed, utter, distribute or circulate, or cause to be uttered, printed or circulated, any ticket or ballot having thereon such mark or designating device with any name printed thereon other than the name or names of the candidate or candidates nominated by the political convention adopting such mark or designating device: Provided, that nothing in this section shall be construed to prohibit any person from erasing or changing in any manner any name on any such ticket or ballot voted by such person: And further provided, that this act shall not be construed so as to prevent any executive committee of any political party holding such convention that adopted such mark or designating device, from having printed on any ticket or ballot containing such mark or designating device, the name or names of any candidate selected by such committee by authority of such convention to fill any vacancy caused by the death, declination or retirement of any candidate nominated by such convention. “Any person violating any of the provisions of this section shall be deemed guilty of felony, and upon conviction thereof before any court of competent jurisdiction shall be punished by imprisonment in the Territorial penitentiary for not less than one year and not more than five years, at the discretion of the court trying the cause. Section 1634 of said Compiled Laws provides: “That hereafter all tickets or ballots used at any general election held in this Territory shall be printed on plain white paper, three inches in width and eight inches in length, or within one quarter of an inch of that size. No such ticket or ballot shall have any mark or number or designating device on the back, so that its character may be known when folded. If such ticket shall have upon its face the mark, number .or designating device provided by the first section of this act, such mark, number or device shall be printed at the head of the ticket or ballot, that may be printed in large black letters, the character of such ticket or bállot, designating the political party or the particular question it is intended for, and then shall follow the name or names of the candidate or candidates, and the office or offices for "which they are candidates, or the question to be voted on. And it shall be unlawful for any person or persons to print or cause to be printed any ballot or ticket with any false designation, or having any false heading printed thereon, or any other ballot or ticket calculated or intended to deceive or mislead any voter. Any person violating any of the provisions of this section shall be punished, on conviction thereof before any court of competent jurisdiction, by a fine of not less than one hundred dollars and not more than five hundred dollars, or by imprisonment in the county jail not less than three months, nor more than six months, or by both such fine and imprisonment, at the discretion of the court trying the same.” The republican party fully complied with the requirements of section 1633, supra, and thus acquired the sole right to the use of the American flag, as its mark or designating device for election purposes in San Miguel county for the November election, 1902. The trial court found the fact to be, that the mark or designating device used by the independent-republican party was the same mark or designating device adopted by the republican party. I think I am safe in saying that the flying angel, holding the American flag in one hand is such a blending of angel, wings and flag as to make it all flag. Without close scrutiny, with a design to look for the angel — which but very few politicians have in mind — it would not be discernible that there was anything in the emblem of the independent-republican party except the American flag. So I start with the proposition that the emblem at the head of the independent-republican ticket was the emblem lawfully adopted by the republican party,in which emblem the independent-republican party had acquired no right. After a political party has complied with the requirements of section 1633, the statute provides: “it shall be unlawful for any other political convention, person or persons in such county, to adopt or use any such mark or designating device for election purposes, or to- cause the same to be placed or printed on any ticket or ballot to be voted at such election, without having printed on such ticket or ballot all the names of the candidates, nominated by the political convention adopting such mark or designating device, and it shall be unlawful for any person or persons whatsoever, after the adoption and filing of such mark or designating device, to print, or cause to be printed utter, distribute or circulate, or cause to be uttered,, printed or circulated any ticket or ballot having thereon such mark or designating device with any name printed thereon other than the name or names of the candidate or candidates nominated by the political convention adopting such mark or designating device.” The independent-republican party used the emblem of the republican party at the head of their ticket, and had printed thereon the name “B. S. Rodey,” a candidate-for delegate to Congress. All the other names on said ticket embracing names of candidates for legislative and county offices, were different from those on the republican ticket, making it a clear'violation of section 1633. The republican party having adopted the American flag, it was unlawful for any person to use such designating-device for election purposes; in other words, it was unlawful for any person to use such designating device at. the head of any other ticket than the republican ticket. The statute makes it unlawful for any person after the adoption and filing of such mark or designation, “to print, utter, distribute, or circulate, or cause to be uttered, printed or circulated any ticket” other than that, of the party adopting it, with such device at its head. The statute in said section makes such unlawful act a felony and prescribes a severe punishment. The two hundred and one persons, who it is stipulated voted the independent-republican party’s ticket used, for election purposes, the emblem or designating device of the republican party: They were doing an unlawful thing when they used, uttered, distributed or circulated, or cause to be printed, uttered, distributed or circulated the said unlawful ticket, to-wit, the independent-republican ticket. If the two hundred and one voters cast the independent-republican ticket knowing-it to be unlawful, they committed a felony. The law imposes upon them the knowledge that the republican party had adopted such emblem. Being possessed of that knowledge, they knew when they handled, or, in the language of the statute, used, such independent-republican ticket, they were violating the statute. Of course,, if they did not know that the independent-republican ticket handed to them to vote was the independent-republican ticket, and mistook it because of the emblem placed thereon, for the republican ticket, they would not be guilty of a crime because of a want of criminal intent, but they, as well as the party whose ballot they intended to cast, would be defrauded because of such fraudulent ballot. It can not be contended that the Legislature intended that the care taken to have the emblem adopted by any political party — and the use of the emblem is obvious — could mean that the using of the same emblem by any other party is a lawful act. In other words, the handling of an unlawful ticket could not be lawful. It was unlawful to print, handle or use the independent-republican ticket because it was an unlawful ticket. It was unlawful to handle a party ticket with an emblem thereon which emblem had been adopted by another party. It is never unlawful to do a lawful thing, and never lawful to do an unlawful act. If the independent-republican ticket was an unlawful ticket, what validated it? The unlawful act of handling and putting it in the ballot box? There is a clear distinction between the errors of officers who have in charge the preparing and furnishing of official ballots, which would have the effect of depriving voters of their vote, and a total disregard of the law by the electors themselves. It is said in Wilkins v. Duffy, 70 S. W. 668 (cited by appellant), that “the weight of authority is clearly in favor of holding the voter on the one hand to a strict performance of those things which the Ioao requires of him, and on the other hand, of relieving him from the consequences of the'failure on the part of the election officers to perform their duties according to the letter of the statute, when such failure has not procured a fair election.” So it should be with each of the two hundred and one voters that cast the independent-republican ticket, knowing that it was in violation of law to use or handle unlawful ballots. The two hundred and one electors were not disfranchised because they could not lawfully cast the independent-republican ballot: They could have taken a republican ticket and changed it by taking off and putting on names to their satisfaction, or might have changed the democratic ticket to their taste, or might have prepared an entire ballot of their own. To hold that the illegal ballot used in the San Miguel county election should be counted would be to make the entire intent and object of the Legislature to protect the ignorant and credulous voter, ineffective and useless and to put into the hands of dishonest and unscrupulous politicians additional facilities to destroy honest elections. Desire by all parties to win in elections seems at times and places to destroy all sense of honesty and often leads to riot, bloodshed and murder— nothing seems to escape its vile influence. To allow a sufficient number of voters after an election to come into court and swear that they voted knowingly the unlawful ballot, and thus legalize an unlawful ballot and to make good that which is all bad, is to open the door to the dishonest, to deceive the ignorant and unsuspecting voter and to have the fruits of their deception and fraud inure to their own benefit; to say nothing of the imposition, fraud and crime committed upon the deceived elector and upon the body politic. The use of an emblem by a political party so nearly the same as that used, by another party as to be undiscernible to the casual observer, is to use it for the purpose of deceiving and defrauding the voters. Otherwise it would not be used. The plan to thus use an emblem is a fraudulent and unlawful design. It was not the design or intention, of the Legislature to pass a law that some one might be benefited by its violation, but to secure honest elections; and there is nothing so effectual to secure the observance of the election law as to make unlawful ballots unlawful and the law so enforced as to prevent the unlawful acts of electors from transforming unlawful ballots into lawful. The politician is a dangerous custodian of such power. Section 150 of chapter 26 of the Compiled Laws of Nebraska, 1893, provides: “In the canvass of votes, any ballot which is not endorsed as provided by this act by the signature of two judges upon the back thereof, shall be void and shall not be counted, and any ballot or parts of a ballot from which it is impossible to determine the elector’s choice shall be void and shall not be counted; provided, that when a ballot is sufficiently plain to gather therefrom a part of the voters intention, that it shall be the duty of the judges of election to count such part.” Section 154 of said chapter, among other things provides: “No elector shall place any mark upon his ballot by which it may afterwards be identified by him.” There is no provision in the Nebraska statute that should the elector place any mark upon his ballot which would identify it as the one voted by him, it should not be counted. In Spurgin v. Thompson, 37 Neb. 39, the facts presented were that a ballot was found in the ballot box endorsed “Ingleham.” The court said: “Clearly, the endorsement of the word ‘Ingleham’ was within the prohibition of the statute and the ballot in question should, therefore, be rejected.” The fact that it toas an illegal ballot was the reason for rejecting it; made illegal by the unlawful act of the elector, although it was the clear intention of the voter to vote for the candidates appearing on his ballot. His unlawful act disfranchised him. The fault was not with the law but with the voter. He had nothing or nobody to complain of but himself. The candidates had no vested right in his vote, nor in the voter, and if they acquired any by purchase or any other unlawful means they deserved to lose it in the interest of honest elections and honest government. The State of California has a statute prohibiting the placing of any mark upon the ballot, in the exact word of the statute of Nebraska. In Farnham v. Boland, 66 Pac. 200, after stating the facts, the court said: “Under objection No. 1, we find a class of ballots counted by the trial court where a cross is placed in the square, there being no candidates named opposite the square. Such a cross is not in a legal place. The voter had no right under the law to place it there, and as a designating mark it demands the rejection of that class of ballots. Under objection No. 2, the. cross is found upon a class of ballots directly upon the line dividing two squares. There is also a cross in each of the squares after the respective candidates names. Thus is found a cross not authorized by law, which may well serve as a means of identifying the ballots, and the ballots so marked should be rejected. Under objection No. 3, the court finds a class of ballots where two crosses are made after the candidates’ names, one within the square and one without the square. There is no simpler way of evading the provision of the law than for the voter to mark his ballot in this manner. These crosses so placed are clearly identifying marks and the ballots so numbered should be rejected. In objection No. 4, the court finds a class of ballots with two- crosses in the square. Upon some of these ballots the crosses are entirely separate and upon others interlaced and joined in many different ways. The law says the voter shall stamp a cross after the name of the candidate not two crosses or three crosses, but a cross. Two crosses in the square is no less a mark of identification than two crosses are without and one within the square. An allowance of this practice would furnish a simple expedient by which the law could be violated. Two crosses in the square is not a legal mark upon the ballot. The law only contemplates one cross, and therefore the ballots so marked should be rejected.'’ The judges of election in such cases had no difficulty in determining for whom the elector intended to vote. The decision of the Supreme Court of California was not put upon the ground that you could not discern the intent of the voter, but upon the ground that it was an illegal ballot, the elector himself doing the illegal thing. Therefore, the disfranchisement of such elector was his own illegal act. The case of People ex rel. Nichols v. Board of Canvassers, 129 N. Y. (Court of Appeals) 395, was one in which the officers prepared and distributed the official ballots, which ballots required the endorsement “Official ballot for Second district poll, town of Camillus, November 3, 1891.” The same endorsement was required for every poll in the town, with the exception that it must designate, “1st,” “2nd,” “3rd,” “4th,” etc., being the number of the poll. It was found that in the second election district of that town ballots were cast with the endorsement “first district,” and other similar errors or mistakes were found, where ballots endorsed for one district by number were cast in another district. The court went a great deal further in that case than the writer of this opinion endorses. After setting out the requirements of the statutes of New York, as to the style, form, etc., of the ballot — which is the same requirement in substance of the statutes of every State that has adopted the Australian ballot system, with more or less modification— the court said: “Most of these stringent provisions would be little short of absurd, if it can be supposed the ballots bearing the endorsement which designates them from all others in use at the polls can be lawfully put into the ballot box.” The court further said: “But it is said that this result will disfranchise the ¿lectors who cast these ballots in good faith, believing that they were proper official ballots. The answer is .that when an elector attempts to express his will at an election by the use through fraud, design, or accident of ballots which the law declares shall not be counted, the courts have no power to help him.” . . . “The lato contemplates that the elector will not blindly rely upon any one — not even the election officers in the preparation of the ballots.” That court also said: “That the use of these ballots was at best a wholly unnecessary and thoughtless act on the part of the voters who cast them is entirely evident.” In West v. Ross, 53 Mo. 350, under a statute that provided “that no ballot not numbered shall be counted” there were found ballots in the ballot box not numbered. It was conceded that no fraud was intended by the inspectors in failing to number the ballots, but that it was occasioned by inadvertence on their part. It further appeared that the number of ballots counted corresponded with the number of votes appearing on the poll list. The court in that case, however, held that these votes were void and could not be counted. It is true that in the case last referred to the statute provided that a ballot not numbered could not be counted. Our statute does not use the specific expression, that ballots of the kind and nature used by the independent-republican party of San Miguel county, cannot be counted, but it does say, in the spirit of the decisions in Nebraska and California, supra, that the thing done by the voter was an illegal act, of and concerning the ballot he cast, which act made it an illegal ballot, and therefore that it should not be counted because of its illegality. In Talcot v. Philbrick, 59 Conn. 472, wherein there was a contest of an election upon the grounds of the use of fraudulent ballots, the court said: “And it seems that it did not affect the case that the ballots were not prepared in that form fraudulently and with the intention of deceiving the voters.” I have examined all the cases cited and quoted in appellant’s brief and every one is a case wherein the error or wrongful act was that of the election officers, with the exception of the case of Kellog v. Hickman, 21 Pac. 321. This case was one where the ballots were not in conformity with the statute of the State of Colorado, in this, that the ballots were printed on pale yellow paper three and one-quarter inches wide, the statute section 1281 providing that “all ballots shall be written on plain white paper or printed with black ink with a space of not less than one-fifth of an inch between each name, on plain white news-printing paper, not more than two and one-half inches nor less than two and three-eighth inches wide, without any device or mark by which one ticket may be known or designated from another, except the words at the head of the ticket, and it shall be unlawful for any person to print for distribution at the polls or distribute to any elector any ballot printed or' written contrary to the provisions hereof.” Section 1282 of said statute provides: “When ballots with a certain designated heading contain printed thereon in place of another a name not found on the regular ballot after such heading, such name shall be re-regarded by the judges of election as having been placed there for the purposes of fraud and such ballot shall not be counted for the name so found.” Section 1199 of said statutes provides that “when it shall be found on counting the votes that two or more tickets have been deceitfully folded together, such tickets shall be rejected.” The court, in its reasoning says: “It is also declared that in the case described in said section 1199 and 1282 the judges of election shall not count the votes. No other cases are mentioned in which the judges of election are expressly authorized not to count the votes received, inferring thereby that the reason for omitting to declare as to violations in not preparing ballots of proper width, they should be counted; — the statute expressly providing that under certain regulations they should not be counted, as to all others they should be counted. There is something certainly worthy of consideration in this last contention by the court of Colorado. While on the subject of excluding ballots because of irregularities, it would be expected that the Legislature would expressly state all kinds of ballots that should not be counted by the judges, and all other ballots although irregular, not so expressly condemned, would be considered lawful ballots. It will be observed that the Legislature of New Mexico nowhere makes provision for the rejection of any ballots by the judges of election; nor does it anywhere expressly authorize the judges of election not to count any ballots found in the box. The dissenting opinion by Judge Helm (who is recognized as one of the clearest and ablest of jurists), in Kellogg v. Hickman, supra, is a far better exposition of the law and principles than the opinion of the majority of that court. The case of Allen v. Clynn, 29 Pac. 670—also a Colorado case — is one in which the error complained of in the ballot was the mistake and error committed by the officer who had the construction and distribution of the official ballot in charge, under the Australian ballot system, as it is commonly known, adopted by the Legislature of that State. It will also be observed that Judge Helm dissented in this case with a very able opinion. I find, more justification for the conclusions reached in the two dissenting opinions of Judge Helm than in the opinions by the majority of the court. For the reasons given, I dissent from the opinion of the majority of the court.